O’NIELL, J.
The defendants have appealed from a judgment annulling a contract purporting to be a mineral lease, similar to the contract decreed null in the case of Bettie Bristo v. Christine Oil & Gas Co., 71 South. 521,i decided to-day. In the present ease it appears that the plaintiff accepted and drew out the money deposited by the defendants with a view of preventing the forfeiture of the lease. The deposit was not made, however, until nearly a year after the option was forfeited by the defendants' failure to drill a well within the year after the signing of the contract. The shit was filed four months after the grantee made the deposit. The amount of the deposit was slightly in excess of a year’s rent. But it does not appear that the rent was paid to a date beyond the time this suit was1 filed. The grantor’s acceptance of the consideration for the time that the option was regarded by him and the grantee as being in force did not prevent his demanding that the contract be decreed null thereafter. In all other respects the facts of this ease are the same as in the case of Bettie Bristo v. Christine Oil & Gas Co. Por the reasons this1 day handed down in that case, the judgment appealed from herein is affirmed.